NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE BOLDS,                                   No. 18-15506

                Petitioner-Appellant,           D.C. No. 1:12-cv-01754-LJO-BAM

 v.
                                                MEMORANDUM*
J. CAVAZOS, Chief Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Willie Bolds appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging a procedural due process

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Bolds’s action arising from the alleged

deprivation of his television under Cal. Code Regs. tit. 15, § 3287(a)(4) because

Bolds failed to allege facts sufficient to show that he was not provided with the

process he was due under the regulation. See Nev. Dep’t of Corr. v. Greene, 648
F.3d 1014, 1019 (9th Cir. 2011) (a prison violates the due process clause “when it

prescribes and enforces forfeitures of property [w]ithout underlying [statutory]

authority and competent procedural protections” (citation and internal quotation

marks omitted)).

      We reject as without merit Bolds’s contentions that the magistrate judge

lacked jurisdiction to submit findings and recommendations for the district judge’s

consideration or that the district judge failed to make a de novo determination of

those portions of the findings and recommendations to which Bolds objected.

      AFFIRMED.




                                          2                                   18-15506